Mr. Justice Farmer delivered the opinion of the court: Plaintiff in error was indicted at the November term, 1919, of the criminal court of Cook county. The indictment in different counts charged him with the crime of burglary and receiving stolen property. He was indicted under the name of “Thomas White, otherwise called Thomas Mc-Guirk.” He pleaded not guilty, and the cause came on for trial January 14, 1920. He was not represented by counsel, and the court appointed Francis V. Healy to represent and defend him. A jury was called, impaneled and sworn the same day and the trial was concluded that day, resulting in a verdict finding the defendant, Thomas White, alias Thomas McGuirk, guilty of burglary in manner and form as charged in the indictment, and that he was twenty-eight years of age. On the return of the verdict plaintiff in error entered a motion for a new trial. The court set the motion for hearing at two o’clock in the afternoon the next day, when it was heard, overruled and judgment pronounced on the verdict. The record shows counsel were heard in support of the motion and in opposition to it before the motion was denied. Plaintiff in error was sentenced to the penitentiary, where he is now confined. He was given sixty days in which to file a bill of exceptions but none was filed, and- we have only the common law record before us. It is urged as grounds for reversal that the court abused its discretion in permitting the defendant charged with two felonies to be tried on the same day counsel was appointed to defend him; that the court erred in setting the argument on the motion for a new trial on the day following the return of the verdict; that the indictment charges Thomas White, otherwise called Thomas McGuirk, with the commission of two felonies, and the judgment of conviction is against Thomas White, only. The record does not show, and it is not asserted by counsel, that plaintiff in error or the attorney appointed by the court to defend him asked or desired time to prepare for trial. For aught that appears they were ready and desired an immediate trial. The situation presented in People v. Bopp, 279 Ill. 184, and North v. People, 139 id. 81, relied on by plaintiff in error, was entirely different from the case here. In both of those cases the defendants were indicted for murder, and when counsel was appointed to defend them a continuance was asked for the purpose of enabling counsel to perpare the defense. The motions for continuance were supported by affidavits made by counsel and others. Counsel’s affidavits set up that time would be necessary to enable them to prepare for trial, and also in both cases that counsel had other engagements and duties which would not permit them then to enter upon the trial. This court held that under the circumstances shown a continuance should have been granted. It does not appear in this case that plaintiff in error asked or desired further time than was allowed by the court to prepare for the motion for a new trial. The record shows that his counsel was present and argued the motion, and the presumption is warranted that no further time was needed than was given. Plaintiff in error made no motion to quash the indictment because it charged two offenses and made no motion to require the People to elect. So far as this record shows he willingly pleaded to the indictment and went to trial. There is no merit in the contention that the judgment should be reversed because it was against plaintiff in error in his true name and did not mention his alias. The evidence not having been preserved by bill of exceptions, it is to be presumed that plaintiff in error was proven guilty beyond a reasonable doubt. The judgment is affirmed. Judgment affirmed,